     Case 1:19-mj-00320-JFA Document 1 Filed 07/12/19 Page 1 of 2 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA                 /!;'5 J'"       A v-. c .
                                                                                      -      -    v' I

                                                                     pt
                                     ALEXANDRIA DIVISION                                         •t-i r
                                                                     V.;.!


UNITED STATES OF AMERICA                                   CriminalNo.: 1:19-MJ-
                                                           Misdemeanor
               V.



GILBERTO LOPEZ.                                            Court Date: August 12, 2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor - 7140541)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about May 27, 2019, at Marine Corps Base, Quantico, Virginia, in the Eastern

District of Virginia, the defendant, GILBERTO LOPEZ, did unlawfully, knowingly, and

intentionally possess a mixture and substance which contained a detectable amount of marijuana,

a Schedule I controlled substance.


(Violation of Title 21, United States Code, Section 844)




                                                    Respectfully Submitted,

                                                    G. Zachary Terwilliger
                                                    United States Attorney


                                                    Garland W. Rowland,
                                                    Special Assistant United States Attorney
Case 1:19-mj-00320-JFA Document 1 Filed 07/12/19 Page 2 of 2 PageID# 2
